Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Response to Amendment

The amendment filed 05/31/2022 has been entered. Claims 1 and 11 are amended. Claims 4-6, 10, 14-16 and 20 are canceled. Claims 1-3, 7-9, 11-13, 17-19, and 21 are pending in the application. 






Response to Arguments
  Regarding independent claims 1 and 11, Applicant argues that “Hatzieleftheriou describes techniques for wasteless journaling and selective journaling to improve journal traffic. In the wasteless journaling, descriptor records are moved into special journal blocks. To further improve traffic, selective journaling then takes into account a size threshold. However, nothing in the journal traffic improvement techniques of Hatzieleftheriou describes a designated attribute of the file data.” Further, Applicant argues that “The present application discloses that whether file data has a designated attribute can be identified based on the information of the file data itself, e.g., a directory, file name, or extension. However, in Hatzieleftheriou, "size of write" cannot be considered to be an attribute of the file data itself. “

  In response, Examiner relies on a new combination of references.     



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 11-13, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over XIE (US 2008/0098040) in view of Kim (US 9,697,116 B2) in further view of SHIN (US 2015/0379036)


   Regarding claim 1, XIE discloses: An electronic device, comprising: a first memory storing file data; (XIE, [0006], line 3- storing data on a first storage media using a first device in a format associated with a file system),
a second memory having an attribute different from that of the first memory;
(XIE [0006], line 6- storing journal information associated with the file system on a second storage media in the first device, wherein the journal information is distinct from the file system and the data is readable by other devices having a file system compatible with the file system.) 
 and a processor, the processor being configured to: store journal data related to a change in at least a part of the file data in the second memory, (XIE [0006], line 6- storing journal information associated with the file system on a second storage media in the first device, wherein the journal information is distinct from the file system; [0003], line 11- Journaling file systems cut down recovery time by continuously logging changes to the file system in a separate file called a journal.) 
update at least the part of the file data stored in the first memory based at least on the journal data; (XIE, [0003], line 13-In the event of an unexpected interruption, the file system can be restored to a known good state by reading and replaying the journal when the system restarts; [0003], line 3- Unplanned interruptions to the operation of a computer-operated device, such as a power failure, system crash, or improper shut down by a user) 
  However XIE does not clearly disclose:
wherein the storing comprises: buffering at least a part of the journal data in a first area of the second memory, and journaling at least a part of the journal data in a second area of the second memory; determine that the file data is a first file data of the file data has a designated attribute or a second file data of the file data does not have the designated attribute, based on at least one of a directory to which the file data belongs, a file name of the file data or an extension of the file data; store the journal data related to a change in at least a part of a data block and metadata of the first file data which has the designated attribute; and store the journal data related to a change in at least a part of metadata of the second file data which does not  have the designated attribute; and  wherein the file data in which a file deletion operation is performed after file update 2Appl. No.: 16/099,557 Response dated: May 31, 2022 Reply to Office Action of: April 21, 2022 and synchronization of file data is performed or the file data in which data at the same area of file data is repeatedly synchronized has the designated attribute.  
   However Kim discloses:
wherein the storing comprises: buffering at least a part of the journal data in a first area of the second memory, and journaling at least a part of the journal data in a second area of the second memory; (Kim, column 1, lines 45-54, inserting in a first map table, a plurality of entries each formed of a pair of a first logical address directing a first logical area of the storage and a second logical address directing a second logical area of the storage; writing the journal data to a physical area of the storage corresponding to the first logical address; and remapping the first logical address corresponding to the physical area onto the second logical address using the plurality of entries when a size of a usable space of the first logical area is less than a predetermined value; column 2, line 52- writing method further comprises buffering the random data using a random writing buffer before sequentially writing the gathered random data; column 8, line 30- performs a writing operation on the physical area 112 once and performs journaling using the remapping; column 3, lines 57- 67) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE with the teaching of Kim to prevent a part of the file system managing the storage from being corrupted. (Kim, column 8, lines 52-56) and improve the performance of storage (Kim, column 6, line 27)
   However XIE in view of Kim does not clearly disclose:
determine that the file data is a first file data of the file data has a designated attribute or a second file data of the file data does not have the designated attribute, based on at least one of a directory to which the file data belongs, a file name of the file data or an extension of the file data; store the journal data related to a change in at least a part of a data block and metadata of the first file data which has the designated attribute; and store the journal data related to a change in at least a part of metadata of the second file data which does not  have the designated attribute; and  wherein the file data in which a file deletion operation is performed after file update 2Appl. No.: 16/099,557 Response dated: May 31, 2022 Reply to Office Action of: April 21, 2022 and synchronization of file data is performed or the file data in which data at the same area of file data is repeatedly synchronized has the designated attribute.  
   However, SHIN discloses:

determine that the file data is a first file data of the file data has a designated attribute or a second file data of the file data does not have the designated attribute, based on at least one of a directory to which the file data belongs, a file name of the file data or an extension of the file data; (SHIN  [0058] Meanwhile, the processor 110 for executing the block-group-level transaction may generate a block group according to a preset type of a file (Note: Examiner interprets that “preset type of a file” is corresponding to a “designated attribute” and also is corresponding to “an extension of the file data”; Examiner interprets that “generate a block group according to a preset type of a file” is corresponding to “determine that the file data is a first file data of the file data has a designated attribute”) . In this case, the preset type of the file may be a database file having extensions of 'db,' 'db-journal,' 'db-wal' and 'db-shm,' or an XML file storing data or setting values; [0060] In addition, the processor 110 may generate one or more separate block groups for allocating a file, which is not included in the preset type of the file; [0061] When a file is generated or renew of a file occurs, the processor 110 may allocate a block group according to a type of the file. For example, if a newly generated file is included in the preset type of the file, the processor 110 may allocate the generated file to a block group corresponding to the type of the generated file. In addition, if the newly generated file is not included in the preset type of the file, the processor 110 may allocate the generated file to any one of the one or more separate block groups for allocating a file, which is not included in the preset type of the file.)


 store the journal data related to a change in at least a part of a data block and metadata of the first file data which has the designated attribute;  (SHIN [0062] When an fsync system call for the file allocated to the block group occurs, the processor 110 may extract a block-group-level transaction from the block group, to which the file has been allocated, and execute journaling therefor. Since a transaction may be executed in a block group unit allocated in advance according to a type of a file, the processor 110 may separate only a relevant transaction upon an fsync system call, and execute journaling therefor; [0067] In addition, the block-group-level transaction corresponding to the file may include one or more files included in a block, in which files are stored, and metadata of the file stored in the block,…, In this case, the computer device 100 uses the file included in the transaction to record the transaction in the data area of the memory 120 (S520). The computer device 100 may also use the metadata included in the transaction to execute journaling of the transaction in the journal area of the memory 120 (S530).)
and store the journal data related to a change in at least a part of metadata of the second file data which does not  have the designated attribute; (SHIN [0061], In addition, if the newly generated file is not included in the preset type of the file, the processor 110 may allocate the generated file to any one of the one or more separate block groups for allocating a file, which is not included in the preset type of the file. [0062] When an fsync system call for the file allocated to the block group occurs, the processor 110 may extract a block-group-level transaction from the block group, to which the file has been allocated, and execute journaling therefor. Since a transaction may be executed in a block group unit allocated in advance according to a type of a file, the processor 110 may separate only a relevant transaction upon an fsync system call, and execute journaling therefor; [0067] In addition, the block-group-level transaction corresponding to the file may include one or more files included in a block, in which files are stored, and metadata of the file stored in the block,…, In this case, the computer device 100 uses the file included in the transaction to record the transaction in the data area of the memory 120 (S520). The computer device 100 may also use the metadata included in the transaction to execute journaling of the transaction in the journal area of the memory 120 (S530).)
and  wherein the file data in which a file deletion operation is performed after file update 2Appl. No.: 16/099,557 Response dated: May 31, 2022 Reply to Office Action of: April 21, 2022and synchronization of file data is performed or the file data in which data at the same area of file data is repeatedly synchronized has the designated attribute.  (SHIN[0068] After the execution of the journaling for the blockgroup-level transaction, the computer device 100 may delete the transaction from the compound transaction (S540).[0069] When an fsync system call for the file stored in the memory 120 occurs (S500), the computer device 100 may copy the group descriptor table of the journal area in the buffer of the memory 120. In addition, in order to execute the transaction in the journal area of the memory 120 (S530), the computer device 100 may execute update for the block group by using the group descriptor table copied in the buffer. The computer device 100 may also update the group descriptor table of the journal area by using the group descriptor table of the buffer. [0070] The group descriptor table stored in the buffer may be used to maintain the consistency when the per-block-group journaling is executed, as described above; [0016], e.g. line 5- since the example embodiments can record minimum metadata and data, it is possible to prevent deterioration of performance of the computing device resulting from an application frequently using a fsync system call. [0033], line 7- The fsync system call is used to store a file, which is frequently updated and should be assured to be stored in the storage device at a certain time, like an XML setting file of data or applications to be stored in a database;) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE in view of Kim with the teaching of SHIN since the processor executes journaling only by using the corresponding transaction, it can reduce response time of an application using an fsync system call  (SHIN, [0045]) and also since the computer device executes the journaling by using only the corresponding block-group-level transaction upon the execution of the fsync system call, it can reduce time required to execute the journaling, compared to the conventional ordered mode journaling, (SHIN, [0066]) and also to maintain the consistency of the file system, when the per-block-groupjournaling is executed, (SHIN, [0051]).



   Regarding claim 2, XIE in view of Kim in further view of SHIN discloses all of the features with respect to claim 1 as outlined above. Claim 2 further recites:
wherein the updating comprises updating at least the part of the file data stored in the first memory based at least on the buffered journal data or the journaled journal data.  (XIE, [0003], line 13-In the event of an unexpected interruption, the file system can be restored to a known good state by reading and replaying the journal when the system restarts.)

    Claim 12 corresponds to claim 2 and is rejected accordingly.


   Regarding claim 3, XIE in view of Kim in further view of SHIN discloses all of the features with respect to claim 2 as outlined above. Claim 3 further recites:
wherein the second memory comprises a plurality of random access memories, including a first random access memory corresponding to the first area and a second random access memory corresponding to the second area.  (XIE, [0008], line 3- the journal information is stored in non-volatile memory; [0017], line 3- at least two computer readable storage media, such as flash memory 102, SDRAM 104, and hard disk drive 105.)

    Claim 13 corresponds to claim 3 and is rejected accordingly.

    Regarding claim 7, XIE in view of Kim in further view of SHIN discloses all of the features with respect to claim 1 as outlined above. XIE does not clearly disclose: 
wherein the processor is further configured to store the journal data in the first memory using a process related to the journal data if available capability of the second memory is within a first threshold value.  
However Kim discloses:
wherein the processor is further configured to store the journal data in the first memory using a process related to the journal data if available capability of the second memory is within a first threshold value.   (Kim, column 7, line 62- the remap command is issued by the host 200 when the size of usable space of the first logical area 112-1 is smaller than a predetermined or, alternatively, desired value. For example, when usable space does not exist in the first logical area 112-1 because the first logical area 112-1 is full, the remap command is issued; column 6, line 27- performing remapping where a first logical area corresponding to a physical area is converted into a second logical area based on a remap command generated according to a storage condition. Herein, the storage condition may be information associated with a size of a usable space of the first logical area/the second logical area.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE with the teaching of Kim to prevent a part of the file system managing the storage from being corrupted. (Kim, column 8, lines 52-56) and improve the performance of storage (Kim, column 6, line 27)
   
      Claim 17 corresponds to claim 7 and is rejected accordingly.

   Regarding claim 8, XIE in view of Kim in further view of SHIN discloses all of the features with respect to claim 7 as outlined above. XIE does not clearly disclose:
wherein the processor is further configured to store the journal data in the first memory using a kernel thread related to storing the journal data if available capability of the second memory is within a second threshold value which is greater than the first threshold value.  
     However Kim discloses:
wherein the processor is further configured to store the journal data in the first memory using a kernel thread related to storing the journal data if available capability of the second memory is within a second threshold value which is greater than the first threshold value.  (Kim, column 7, line 62- the remap command is issued by the host 200 when the size of usable space of the first logical area 112-1 is smaller than a predetermined or, alternatively, desired value. For example, when usable space does not exist in the first logical area 112-1 because the first logical area 112-1 is full, the remap command is issued; column 6, line 27- performing remapping where a first logical area corresponding to a physical area is converted into a second logical area based on a remap command generated according to a storage condition. Herein, the storage condition may be information associated with a size of a usable space of the first logical area/the second logical area; column 14, line 63- Means (e.g., application programming interface: API) for supporting a journaling function on an operating system may be provided.) 
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE with the teaching of Kim to prevent a part of the file system managing the storage from being corrupted. (Kim, column 8, lines 52-56) and improve the performance of storage (Kim, column 6, line 27)

       Claim 18 corresponds to claim 8 and is rejected accordingly.

   Regarding claim 9, XIE in view of Kim in further view of SHIN discloses all of the features with respect to claim 1 as outlined above. Claim 9 further recites:  
wherein the second memory comprises at least one random access memory, and wherein at least one memory in the second memory is configured to preserve data when the electronic device is powered off.  (XIE, [0008], line 3- the journal information is stored in non-volatile memory; [0017], line 3- at least two computer readable storage media, such as flash memory 102, SDRAM 104, and hard disk drive 105.)

     Claim 19 corresponds to claim 9 and is rejected accordingly.


   Regarding claim 11, XIE discloses: A method of journaling file data by an electronic device, the method comprising: detecting a change in at least a part of file data stored in a first memory; (XIE, [0023], line 14- Changes to the contents stored on hard disk drive 105 are tracked in journal 103.) storing journal data related to the change in a second memory having an attribute different from that of the first memory; (XIE [0006],line 6- storing journal information associated with the file system on a second storage media in the first device, wherein the journal information is distinct from the file system and the data is readable by other devices having a file system compatible with the file system.)  
updating at least the part of the file data stored in the first memory, based at least on the journal data,  (XIE, [0003], line 13-In the event of an unexpected interruption, the file system can be restored to a known good state by reading and replaying the journal when the system restarts; [0003], line 3- Unplanned interruptions to the operation of a computer-operated device, such as a power failure, system crash, or improper shut down by a user)
   However XIE does not clearly disclose:
wherein the storing comprises buffering at least a part of the journal data in a first area of the second memory, and journaling at least a part of the journal data in a second area of the second memory;  and determining that the file data is a first file data of the file data has a designated attribute or a second file data of the file data does not have the designated attribute, based on at least one of a directory to which the file data belongs, a file name of the file data or an extension of the file data; wherein the storing comprises: storing the journal data related to a change in at least a part of a data block and metadata of the first file data which has the designated attribute, and storing the journal data related to a change in at least a part of metadata of the second file data which does not have the designated attribute,  and wherein the file data in which a file deletion operation is performed after file update and synchronization of file data is performed or the file data in which data at the same area of file data is repeatedly synchronized has the designated attribute.  
    However Kim discloses:
wherein the storing comprises buffering at least a part of the journal data in a first area of the second memory, and journaling at least a part of the journal data in a second area of the second memory; (Kim, column 1, lines 45-54, inserting in a first map table, a plurality of entries each formed of a pair of a first logical address directing a first logical area of the storage and a second logical address directing a second logical area of the storage; writing the journal data to a physical area of the storage corresponding to the first logical address; and remapping the first logical address corresponding to the physical area onto the second logical address using the plurality of entries when a size of a usable space of the first logical area is less than a predetermined value; column 2, line 52- writing method further comprises buffering the random data using a random writing buffer before sequentially writing the gathered random data; column 8, line 30- performs a writing operation on the physical area 112 once and performs journaling using the remapping; column 3, lines 57- 67)         
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE with the teaching of Kim to prevent a part of the file system managing the storage from being corrupted. (Kim, column 8, lines 52-56) and improve the performance of storage (Kim, column 6, line 27) 
   However XIE in view of Kim does not clearly disclose: 
and determining that the file data is a first file data of the file data has a designated attribute or a second file data of the file data does not have the designated attribute, based on at least one of a directory to which the file data belongs, a file name of the file data or an extension of the file data; wherein the storing comprises: storing the journal data related to a change in at least a part of a data block and metadata of the first file data which has the designated attribute, and storing the journal data related to a change in at least a part of metadata of the second file data which does not have the designated attribute,  and wherein the file data in which a file deletion operation is performed after file update and synchronization of file data is performed or the file data in which data at the same area of file data is repeatedly synchronized has the designated attribute.  
  However, SHIN discloses: 
and determining that the file data is a first file data of the file data has a designated attribute or a second file data of the file data does not have the designated attribute, based on at least one of a directory to which the file data belongs, a file name of the file data or an extension of the file data; (SHIN  [0058] Meanwhile, the processor 110 for executing the block-group-level transaction may generate a block group according to a preset type of a file (Note: Examiner interprets that “preset type of a file” is corresponding to a “designated attribute” and also is corresponding to “an extension of the file data”; Examiner interprets that “generate a block group according to a preset type of a file” is corresponding to “determine that the file data is a first file data of the file data has a designated attribute”) . In this case, the preset type of the file may be a database file having extensions of 'db,' 'db-journal,' 'db-wal' and 'db-shm,' or an XML file storing data or setting values; [0060] In addition, the processor 110 may generate one or more separate block groups for allocating a file, which is not included in the preset type of the file; [0061] When a file is generated or renew of a file occurs, the processor 110 may allocate a block group according to a type of the file. For example, if a newly generated file is included in the preset type of the file, the processor 110 may allocate the generated file to a block group corresponding to the type of the generated file. In addition, if the newly generated file is not included in the preset type of the file, the processor 110 may allocate the generated file to any one of the one or more separate block groups for allocating a file, which is not included in the preset type of the file.)
wherein the storing comprises: storing the journal data related to a change in at least a part of a data block and metadata of the first file data which has the designated attribute, (SHIN [0062] When an fsync system call for the file allocated to the block group occurs, the processor 110 may extract a block-group-level transaction from the block group, to which the file has been allocated, and execute journaling therefor. Since a transaction may be executed in a block group unit allocated in advance according to a type of a file, the processor 110 may separate only a relevant transaction upon an fsync system call, and execute journaling therefor; [0067] In addition, the block-group-level transaction corresponding to the file may include one or more files included in a block, in which files are stored, and metadata of the file stored in the block,…, In this case, the computer device 100 uses the file included in the transaction to record the transaction in the data area of the memory 120 (S520). The computer device 100 may also use the metadata included in the transaction to execute journaling of the transaction in the journal area of the memory 120 (S530).)
and storing the journal data related to a change in at least a part of metadata of the second file data which does not have the designated attribute, (SHIN [0061], In addition, if the newly generated file is not included in the preset type of the file, the processor 110 may allocate the generated file to any one of the one or more separate block groups for allocating a file, which is not included in the preset type of the file. [0062] When an fsync system call for the file allocated to the block group occurs, the processor 110 may extract a block-group-level transaction from the block group, to which the file has been allocated, and execute journaling therefor. Since a transaction may be executed in a block group unit allocated in advance according to a type of a file, the processor 110 may separate only a relevant transaction upon an fsync system call, and execute journaling therefor; [0067] In addition, the block-group-level transaction corresponding to the file may include one or more files included in a block, in which files are stored, and metadata of the file stored in the block,…, In this case, the computer device 100 uses the file included in the transaction to record the transaction in the data area of the memory 120 (S520). The computer device 100 may also use the metadata included in the transaction to execute journaling of the transaction in the journal area of the memory 120 (S530).)
  and wherein the file data in which a file deletion operation is performed after file update and synchronization of file data is performed or the file data in which data at the same area of file data is repeatedly synchronized has the designated attribute.   (SHIN[0068] After the execution of the journaling for the blockgroup-level transaction, the computer device 100 may delete the transaction from the compound transaction (S540).[0069] When an fsync system call for the file stored in the memory 120 occurs (S500), the computer device 100 may copy the group descriptor table of the journal area in the buffer of the memory 120. In addition, in order to execute the transaction in the journal area of the memory 120 (S530), the computer device 100 may execute update for the block group by using the group descriptor table copied in the buffer. The computer device 100 may also update the group descriptor table of the journal area by using the group descriptor table of the buffer. [0070] The group descriptor table stored in the buffer may be used to maintain the consistency when the per-block-group journaling is executed, as described above; [0016], e.g. line 5- since the example embodiments can record minimum metadata and data, it is possible to prevent deterioration of performance of the computing device resulting from an application frequently using a fsync system call. [0033], line 7- The fsync system call is used to store a file, which is frequently updated and should be assured to be stored in the storage device at a certain time, like an XML setting file of data or applications to be stored in a database;) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of XIE in view of Kim with the teaching of SHIN since the processor executes journaling only by using the corresponding transaction, it can reduce response time of an application using an fsync system call  (SHIN, [0045]) and also since the computer device executes the journaling by using only the corresponding block-group-level transaction upon the execution of the fsync system call, it can reduce time required to execute the journaling, compared to the conventional ordered mode journaling, (SHIN, [0066]) and also to maintain the consistency of the file system, when the per-block-groupjournaling is executed, (SHIN, [0051]).



   Regarding claim 21, XIE in view of Kim in further view of SHIN discloses all of the features with respect to claim 1 as outlined above. Claim 21 further recites:
wherein the update is configured to occur in response to a power supply to the electronic device being blocked or a system crash occurs. (XIE, [0003], line 13-In the event of an unexpected interruption, the file system can be restored to a known good state by reading and replaying the journal when the system restarts; [0003], line 3- Unplanned interruptions to the operation of a computer-operated device, such as a power failure, system crash, or improper shut down by a user) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166

/Mohammad A Sana/Primary Examiner, Art Unit 2166